DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 3-4, 8-11, 13-14, and 18-20 are newly amended by the response received October 5, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-10, 11-13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-14 of copending Application No. 16917634 in view of Carbine et al. (Carbine) (US 5630083) in view of Litvinov (The Maslov dequantization, idempotent and tropical mathematics: A brief introduction). As an exemplary case, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are further addressed below the table. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 of Instant Application 16917654
Claim 1 of Copending Application 16917634
A method, comprising: determining whether a set of algorithmic operations can be represented using an algebraic formulation; and in response to determining that the set of algorithmic operations can be represented using the algebraic formulation, generating a sequence of idempotent semiring operations based on the set of algorithmic operations and a set of idempotent semiring operations, wherein the set of idempotent semiring operations: are part of an algebraic idempotent semiring; represent the algebraic formulation; and comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; and generating a sequence of microcode instructions based on the sequence of idempotent semiring operations, wherein the sequence of microcode instructions carries out the sequence of idempotent semiring operations, wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel.
1. An apparatus, comprising: a memory configured to store a sequence of microcode instructions, wherein: a subset of the sequence of microcode instructions are based on a set of idempotent semiring operations; the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent an algebraic formulation representing a set of algorithmic operations; and a hardware processing device operatively coupled to the memory and comprising a set of processing units, the hardware processing device configured to: receive the sequence of microcode instructions, wherein: the sequence of microcode instructions carries out the set of idempotent semiring operations, and wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication specifying which microcode instructions are performed in parallel; and the set of processing units are configured for parallelized operations based at least in part on the algebraic formulation and the set of idempotent semiring operations; and execute the sequence of microcode instructions in the set of processing units.


Claim 1 of the ‘634 application discloses the sequence of microcode instructions (see above italicized limitations) but does not disclose the limitations of claim 1 of the instant application that are directed to determining, and generating the sequence of microcode instructions.  Claim 1 of the ‘634 application also does not disclose that the operations comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation.
On the other hand, Carbine discloses determining whether a set of operations can be represented using a formulation, and in response to determining that the set of operations can be represented using the formulation, generating a sequence of operations based on the set of operations and a set of operations; and generating a sequence of microcode instructions based on the sequence of operations, wherein the sequence of microcode instructions carries out the sequence of operations (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; in other words, a compiler determines whether a set of high level instructions can be represented using a formulation, and if so, generates compiled macro instructions based on the set of high level instructions and the instruction set architecture of the processor, from which microoperations are generated in order to carry out the compiled macro instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Carbine with claim 1 of the ‘634 application in order to generate (and thus be able to subsequently execute to implement) the microcode instructions of claim 1 of the ‘634 application. Alternatively, this modification merely entails combining prior art elements (the microcode instructions of claim 1 of the ‘634 application, and the generating microcode instructions of Carbine) according to known methods (the generation of instructions to be executed is known) to yield predictable results (the generation of the microcode instructions of claim 1 of the ‘634 application), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
The combination thus far does not disclose that the operations comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation.
On the other hand, Litvinov discloses operations comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation (page 2, first paragraph, and page 3, section 2, for example).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the combination of claim 1 of the ‘634 application and Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (the combination of claim 1 of the ‘634 application and Carbine described above, and Litvinov’s particular operations comprising an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation) according to known methods (the generation of operations to be performed by computers is known) to yield predictable results (the combination of claim 1 of the ‘634 application and Carbine described above, supporting Litvinov’s particular operations comprising an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

All the additional limitations of instant claim 2 (which is dependent on instant claim 1, addressed above) are taught by claim 3 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 3 (which is dependent on instant claim 1, addressed above) are taught by claim 4 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 5 (which is dependent on instant claim 1, addressed above) are taught by claim 11 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 8 (which is dependent on instant claim 1, addressed above) are taught by claim 14 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 9 (which is dependent on instant claim 1, addressed above) are taught by claim 1 of the ‘634 application.
All the additional limitations of instant claim 10 (which is dependent on instant claim 1, addressed above) are taught by claim 2 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).

Claim 11 is provisionally rejected under the same rationale as claim 1, except that Litvinov is being relied upon to teach the “dynamic programming algorithm” limitation (which is in claim 11 but not claim 1) rather than the “operations comprise one or more of an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the pick operation” limitation (which is in claim 1 but not claim 11). Litvinov teaches dynamic programming in page 8, section 6, first paragraph, line 12, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the combination of claim 1 of the ‘634 application and Carbine in order to support dynamic programming. Alternatively, this modification merely entails combining prior art elements (the combination of claim 1 of the ‘634 application and Carbine described above, and Litvinov’s teaching of dynamic programming) according to known methods (the generation of operations to be performed by computers is known) to yield predictable results (the combination of claim 1 of the ‘634 application and Carbine described above, supporting Litvinov’s teaching of dynamic programming), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

All the additional limitations of instant claim 12 (which is dependent on instant claim 11, addressed above) are taught by claim 3 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 13 (which is dependent on instant claim 11, addressed above) are taught by claim 4 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 15 (which is dependent on instant claim 11, addressed above) are taught by claim 11 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 16 (which is dependent on instant claim 15, addressed above) are taught by claim 12 of the ‘634 application (which is dependent on claim 11 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 17 (which is dependent on instant claim 15, addressed above) are taught by claim 13 of the ‘634 application (which is dependent on claim 11 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 18 (which is dependent on instant claim 11, addressed above) are taught by claim 14 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).

Claims 4, 6-7 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16917634 in view of Carbine et al. (Carbine) (US 5630083) and Litvinov as applied to claims 1 and 11 above, and further in view of Santhanam (US 20010014967 A1). Regarding claims 4 and 14, note that the additional limitations of instant claims 4 and 14 are rendered obvious by Santhanam in view of the same citations and analogous rationales for obviousness set forth in the 35 USC 103 rejection of claim 4 below.
All the additional limitations of instant claim 6 (which is dependent on instant claim 4, addressed above) are taught by claim 12 of the ‘634 application (which is indirectly dependent on claim 1 of the ‘634 application, likewise addressed above).
All the additional limitations of instant claim 7 (which is dependent on instant claim 4, addressed above) are taught by claim 13 of the ‘634 application (which is indirectly dependent on claim 1 of the ‘634 application, likewise addressed above).

Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16917634 in view of Carbine et al. (Carbine) (US 5630083). Regarding claim 19, note that this provisional rejection is similar to the provisional rejection of claim 1, except that Litvinov is not relied upon, since the limitations that Litvinov was relied upon to teach in claim 1 are not present in claim 19.
All the additional limitations of instant claim 20 (which is dependent on instant claim 19, addressed above) are taught by claim 3 of the ‘634 application (which is dependent on claim 1 of the ‘634 application, likewise addressed above).

Claim 1 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16917634 in view of Carbine et al. (Carbine) (US 5630083). (The additional limitations of dependent claim 4 of the ‘634 application preclude the necessity of Litvinov as used in the above rejection of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel” in lines 15-17. However, the original disclosure does not appear to provide support for this limitation. For example, while the original disclosure (e.g., paragraph [0033]) discloses that a sequence of microcode instructions may “indicate” an order for the instructions and/or may indicate which instructions may be performed in parallel, the original disclosure does not appear to provide support for the concept that the sequence of microcode instructions “includes” an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel.
Claims 2-10 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 11 recites the limitation “the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel” in lines 16-19. However, the original disclosure does not appear to provide support for this limitation. For example, while the original disclosure (e.g., paragraph [0033]) discloses that a sequence of microcode instructions may “indicate” an order for the instructions and/or may indicate which instructions may be performed in parallel, the original disclosure does not appear to provide support for the concept that the sequence of microcode instructions “includes” an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel.
Claims 12-18 are rejected for failing to alleviate the rejection of claim 11 above.

Claim 19 recites the limitation “the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel” in lines 14-16. However, the original disclosure does not appear to provide support for this limitation. For example, while the original disclosure (e.g., paragraph [0033]) discloses that a sequence of microcode instructions may “indicate” an order for the instructions and/or may indicate which instructions may be performed in parallel, the original disclosure does not appear to provide support for the concept that the sequence of microcode instructions “includes” an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an indication that which microcode instructions are performed in parallel” in lines 16-17. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to what is meant by an indication “that which” microcode instructions are performed in parallel.
Claims 2-10 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 4 recites the limitation “modifying the sequence of idempotent semiring operations to reduce a number of operations in the sequence of idempotent semiring operations” in lines 3-4. Claim 1, upon which claim 4 is dependent, recites “the sequence of idempotent semiring operations” in lines 13-14 and 14-15. However, it is indefinite as to whether the aforementioned recitations in claim 1 correspond to the [unmodified] sequence of idempotent semiring operations or the modified sequence of idempotent semiring operations.
Claims 6-7 are rejected for failing to alleviate the rejection of claim 4 above.

Claim 8 recites the limitation “the algebraic idempotent semiring comprises a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring” in lines 1-3. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how an algebraic idempotent semiring can comprise all seven of a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring. For the purposes of this office action, Examiner is interpreting the aforementioned limitation as “the algebraic idempotent semiring is one of: a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring”.

Claim 10 recites the limitation “The method of claim 10, wherein the sequence of microcode instructions are executed in parallel in the set of processing units” in lines 1-2. However, the metes and bounds of this limitation are indefinite. For example, the claims appears to be dependent on itself in a recursive manner. In addition, regarding the limitation “the set of processing units” in line 2, there is insufficient antecedent basis in the claims for this limitation. For the purposes of this office action, Examiner is taking the aforementioned claim to be dependent on claim 1. 

Claim 11 recites the limitation “an indication that which microcode instructions are performed in parallel” in lines 18-19. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to what is meant by an indication “that which” microcode instructions are performed in parallel.
Claims 12-18 are rejected for failing to alleviate the rejection of claim 11 above.

Claim 13 recites the limitation “each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation” in lines 2-5. However, it is indefinite as to how, in the context of the instant application, one operation comprises a plurality of operations. 

Claim 14 recites the limitation “modifying the sequence of idempotent semiring operations to reduce a number of operations in the sequence of idempotent semiring operations” in lines 3-4. Claim 11, upon which claim 14 is dependent, recites “the sequence of idempotent semiring operations” in lines 14-15 and 16. However, it is indefinite as to whether the aforementioned recitations in claim 11 correspond to the [unmodified] sequence of idempotent semiring operations or the modified sequence of idempotent semiring operations.

Claim 18 recites the limitation “the algebraic idempotent semiring comprises a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring” in lines 1-3. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how an algebraic idempotent semiring can comprise all seven of a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring. For the purposes of this office action, Examiner is interpreting the aforementioned limitation as “the algebraic idempotent semiring is one of: a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring”.

Claim 19 recites the limitation “an indication that which microcode instructions are performed in parallel” in lines 15-16. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to what is meant by an indication “that which” microcode instructions are performed in parallel.
Claim 20 is rejected for failing to alleviate the rejection of claim 19 above.

Claim 20 recites the limitation “each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation” in lines 2-5. However, it is indefinite as to how, in the context of the instant application, one operation comprises a plurality of operations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine et al. (Carbine) (US 5630083) in view of Litvinov (The Maslov dequantization, idempotent and tropical mathematics: A brief introduction).
Consider claim 1, Carbine discloses determining whether a set of operations can be represented using a formulation, and in response to determining that the set of operations can be represented using the formulation, generating a sequence of operations based on the set of operations and a set of operations; and generating a sequence of microcode instructions based on the sequence of operations, wherein the sequence of microcode instructions carries out the sequence of operations, wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; in other words, a compiler determines whether a set of high level instructions can be represented using a formulation, and if so, generates compiled macro instructions based on the set of high level instructions and the instruction set architecture of the processor, from which microoperations are generated in order to carry out the compiled macro instructions; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
However, Carbine does not disclose the operations are algorithmic, the formulation is algebraic, the operations are idempotent semiring operations, wherein the set of idempotent semiring operations: are part of an algebraic idempotent semiring; represent the algebraic formulation; and comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation.
On the other hand, Litvinov discloses operations are algorithmic, a formulation is algebraic, operations are idempotent semiring operations, wherein the set of idempotent semiring operations: are part of an algebraic idempotent semiring; represent the algebraic formulation; and comprise an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation (page 2, first paragraph, and page 3, section 2, for example).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the invention of Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (generating operations to be executed as taught by Carbine, and Litvinov’s idempotent semiring operations) according to known methods (the generation of operations to be performed by computers is known) to yield predictable results (the generation of operations to be executed of Carbine, supporting Litvinov’s idempotent semiring operations), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 2, the overall combination entails receiving an indication that a second set of idempotent semiring operations should be used, wherein: the second set of idempotent semiring operations represent a second algebraic formulation; and the second set of idempotent semiring operations are part of a second algebraic idempotent semiring; and generating a second sequence of microcode instructions, wherein the second sequence of microcode instructions are generated based on the second set of idempotent semiring operations (Carbine, col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; Litvinov, page 2, first paragraph, for example).

Consider claim 3, the overall combination entails the associative, commutative pick operation selects a value for a first plurality of values; and the associative tally operation generates a generalized product of a second plurality of values (Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Consider claim 5, the overall combination entails the set of algorithmic operations comprise operations for determining a solution for a dynamic programming problem (Litvinov, page 8, section 6, first paragraph, line 12, dynamic programming).

Consider claim 8, the overall combination entails the algebraic idempotent semiring comprises a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring (Litvinov, page 5, section 3, tropical semirings).

Consider claim 9, the overall combination entails providing the sequence of microcode instructions to a hardware processing device comprising a set of processing units configured to receive the sequence of microcode instructions, wherein the set of processing units are configured for parallelized operations based on the algebraic formulation and the sequence of idempotent semiring operations (Carbine, col. 1, lines 53-55, micro-operations which are executable by execution units in the microprocessor; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths; Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Consider claim 10, the overall combination entails the sequence of microcode instructions are executed in parallel in the set of processing units (Carbine, col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).

Consider claim 11, Carbine discloses a memory; and a processing device operatively coupled to the memory and configured to: determine whether a set of operations can be represented using a formulation, in response to determining that the set of operations can be represented using the formulation, generate a sequence of operations based on the set of operations and a set of operations; and generate a sequence of microcode instructions based on the sequence of operations, wherein the sequence of microcode instructions carries out the sequence of operations, wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; in other words, a compiler determines whether a set of high level instructions can be represented using a formulation, and if so, generates compiled macro instructions based on the set of high level instructions and the instruction set architecture of the processor, from which microoperations are generated in order to carry out the compiled macro instructions; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
However, Carbine does not disclose the operations are algorithmic of a dynamic programming algorithm, the formulation is algebraic, the operations are idempotent semiring operations, wherein: the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the sequence of idempotent semiring operations represent the algebraic formulation.
On the other hand, Litvinov discloses operations are algorithmic of a dynamic programming algorithm, a formulation is algebraic, operations are idempotent semiring operations, wherein: the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the sequence of idempotent semiring operations represent the algebraic formulation (page 2, first paragraph, and page 3, section 2, for example; page 8, section 6, first paragraph, line 12, dynamic programming).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the invention of Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (generating operations to be executed as taught by Carbine, and Litvinov’s idempotent semiring operations) according to known methods (the generation of operations to be performed by computers is known) to yield predictable results (the generation of operations to be executed of Carbine, supporting Litvinov’s idempotent semiring operations), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 12, the overall combination entails the processing device is further configured to: receive an indication that a second set of idempotent semiring operations should be used, wherein: the second set of idempotent semiring operations represent a second algebraic formulation; and the second set of idempotent semiring operations are part of a second algebraic idempotent semiring; and generate a second sequence of microcode instructions, wherein the second sequence of microcode instructions are generated based on the second set of idempotent semiring operations (Carbine, col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; Litvinov, page 2, first paragraph, for example).

Consider claim 13, the overall combination entails each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; the associative, commutative pick operation selects a value from a first plurality of values; and the associative tally operation generates a generalized product of a second plurality of values (Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Consider claim 15, the overall combination entails the set of algorithmic operations comprise operations for determining a solution for a dynamic programming problem (Litvinov, page 8, section 6, first paragraph, line 12, dynamic programming).

Consider claim 18, the overall combination entails the algebraic idempotent semiring comprises a tropical semiring, a k-tropical semiring, a Lukasiewicz semiring, a t-norm semiring, a Viterbi semiring, a matrix semiring, and a Boolean semiring (Litvinov, page 5, section 3, tropical semirings).

Consider claim 19, Carbine discloses a non-transitory machine-readable memory having executable instructions to cause one or more processing devices to perform operation comprising: determining whether a set of operations can be represented using a formulation, in response to determining that the set of operations can be represented using the formulation, generating a sequence of operations based on the set of operations and a set of operations; and generating a sequence of microcode instructions based on the sequence of operations, wherein the sequence of microcode instructions carries out the sequence of operations, wherein the sequence of microcode instructions includes an order for the sequence of microcode instructions, and an indication that which microcode instructions are performed in parallel (col. 1, lines 41-55, computers process information by executing a sequence of instructions, which may be supplied from a computer program written in a particular format and sequence designed to direct the computer to operate a particular sequence of operations. Most computer programs are written in high level languages such as FORTRAN or "C" which are not directly executable by the computer processor. In order to run these high level programs, the program is compiled by a compiler program that translates the higher level instructions into macroinstructions having a format that can be decoded and executed. The compiled macroinstructions are supplied to a decoder residing within the processor, where each macroinstruction is decoded into one or more micro-operations which are executable by execution units within the microprocessor; in other words, a compiler determines whether a set of high level instructions can be represented using a formulation, and if so, generates compiled macro instructions based on the set of high level instructions and the instruction set architecture of the processor, from which microoperations are generated in order to carry out the compiled macro instructions; col. 1, lines 61-67, recently developed processors include multiple high performance execution units which can consume and execute more than one micro-operation per cycle. These processors include pipelined structures in which multiple instructions are in various stages in the execution unit at any one time and superscalar processors that have two or more independent execution paths).
However, Carbine does not disclose the operations are algorithmic, the formulation is algebraic, the operations are idempotent semiring operations, wherein: the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent the algebraic formulation.
On the other hand, Litvinov discloses operations are algorithmic, a formulation is algebraic, operations are idempotent semiring operations, wherein: the set of idempotent semiring operations are part of an algebraic idempotent semiring; and the set of idempotent semiring operations represent the algebraic formulation (page 2, first paragraph, and page 3, section 2, for example).
Litvinov’s teaching is useful for solving applied problems in computer science and discrete mathematics (Litvinov, page 2, second paragraph, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Litvinov with the invention of Carbine because of its use for solving applied problems in computer science and discrete mathematics. Alternatively, this modification merely entails combining prior art elements (generating operations to be executed as taught by Carbine, and Litvinov’s idempotent semiring operations) according to known methods (the generation of operations to be performed by computers is known) to yield predictable results (the generation of operations to be executed of Carbine, supporting Litvinov’s idempotent semiring operations), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 20, the overall combination entails each of the set of idempotent semiring operations comprises an associative, commutative pick operation that forms an abelian monoid and an associative tally operation that forms a monoid and distributes over the associative, commutative pick operation; the associative commutative pick operation selects a value from a first plurality of values; and the associative tally operation generates a generalized product of a second plurality of values (Litvinov, page 2, first paragraph, and page 3, section 2, for example).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine and Litvinov as applied to claims 1 and 11 above, and further in view of Santhanam (US 20010014967 A1).
Consider claim 4, the overall combination does not entail modifying the sequence of idempotent semiring operations to reduce a number of operations in the sequence of idempotent semiring operations.
On the other hand, Santhanam discloses reducing a number of operations ([0079], lines 16-17, reduce the total number of instructions).
Santhanam’s teaching increases system performance by having the program take fewer cycles to execute (Santhanam, [0079], line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Santhanam with the combination of Carbine and Litvinov in order to increase system performance. Note that Santhanam’s disclosure of reducing a number of operations, when applied to the combination of Carbine and Litvinov which entails a sequence of idempotent semiring operations, results in the overall claimed limitations.

Consider claim 14, the overall combination does not entail modifying the sequence of idempotent semiring operations to reduce a number of operations in the sequence of idempotent semiring operations.
On the other hand, Santhanam discloses reducing a number of operations ([0079], lines 16-17, reduce the total number of instructions).
Santhanam’s teaching increases system performance by having the program take fewer cycles to execute (Santhanam, [0079], line 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Santhanam with the combination of Carbine and Litvinov in order to increase system performance. Note that Santhanam’s disclosure of reducing a number of operations, when applied to the combination of Carbine and Litvinov which entails a sequence of idempotent semiring operations, results in the overall claimed limitations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine, Litvinov, and Santhanam as applied to claim 4 above, and further in view of Mytkowicz et al. (Mytkowicz) (US 20150106783).
Consider claim 6, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences.
On the other hand, Mytkowicz discloses algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences ([0016], lines 19-27, the Needleman-Wunsch algorithm is used in bioinformatics to align protein or nucleotide sequences. The Smith-Waterman algorithm performs local sequence alignment, e.g., for determining similar regions between two strings or nucleotide or protein sequences. These example dynamic programming problems and/or algorithms and other dynamic programming problems and/or algorithms may be used in association with the techniques and/or systems described herein.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mytkowicz with the combination of Carbine, Litvinov, and Santhanam, in view of the usefulness of aligning nucleotide sequences in its associated art. Alternatively, this modification merely entails combining prior art elements (the generation of operations of the combination of Carbine, Litvinov, and Santhanam, and Mytkowicz’s teaching of aligning nucleotide sequences) according to known methods (the generation of operations to perform an application via a computer is known) to yield predictable results (the generation of operations of the combination of Carbine, Litvinov, and Santhanam, in order to align nucleotide sequences as taught by Mytkowicz), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine, Litvinov, and Santhanam as applied to claim 4 above, and further in view of Chen et al. (Chen) (US 20070265826 A1).
Consider claim 7, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for a maximum likelihood decoder.
On the other hand, Chen discloses determining a solution for a maximum likelihood decoder ([0073], lines 2-4, all operations are preferably performed using the tropical semiring as is consistent with Viterbi decoding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the combination of Carbine, Litvinov, and Santhanam, in view of the well-known usefulness of Viterbi decoding (e.g., in wireless communications, speech recognition, machine translation, and so forth). Alternatively, this modification merely entails combining prior art elements (the generation of operations of the combination of Carbine, Litvinov, and Santhanam, and Chen’s teaching of a maximum likelihood decoder) according to known methods (the generation of operations to perform an application via a computer is known) to yield predictable results (the generation of operations of the combination of Carbine, Litvinov, and Santhanam, used for determining a solution for a maximum likelihood decoder, as taught by Chen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine and Litvinov as applied to claim 15 above, and further in view of Mytkowicz et al. (Mytkowicz) (US 20150106783).
Consider claim 16, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences.
On the other hand, Mytkowicz discloses algorithmic operations comprise operations for determining a solution for aligning nucleotide sequences ([0016], lines 19-27, the Needleman-Wunsch algorithm is used in bioinformatics to align protein or nucleotide sequences. The Smith-Waterman algorithm performs local sequence alignment, e.g., for determining similar regions between two strings or nucleotide or protein sequences. These example dynamic programming problems and/or algorithms and other dynamic programming problems and/or algorithms may be used in association with the techniques and/or systems described herein.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mytkowicz with the combination of Carbine and Litvinov, in view of the usefulness of aligning nucleotide sequences in its associated art. Alternatively, this modification merely entails combining prior art elements (the generation of operations of the combination of Carbine and Litvinov, and Mytkowicz’s teaching of aligning nucleotide sequences) according to known methods (the generation of operations to perform an application via a computer is known) to yield predictable results (the generation of operations of the combination of Carbine and Litvinov, in order to align nucleotide sequences as taught by Mytkowicz), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbine and Litvinov as applied to claim 15 above, and further in view of Chen et al. (Chen) (US 20070265826 A1).
Consider claim 17, the combination thus far does not entail the set of algorithmic operations comprise operations for determining a solution for a maximum likelihood decoder.
On the other hand, Chen discloses determining a solution for a maximum likelihood decoder ([0073], lines 2-4, all operations are preferably performed using the tropical semiring as is consistent with Viterbi decoding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the combination of Carbine and Litvinov, in view of the well-known usefulness of Viterbi decoding (e.g., in wireless communications, speech recognition, machine translation, and so forth). Alternatively, this modification merely entails combining prior art elements (the generation of operations of the combination of Carbine and Litvinov, and Chen’s teaching of a maximum likelihood decoder) according to known methods (the generation of operations to perform an application via a computer is known) to yield predictable results (the generation of operations of the combination of Carbine and Litvinov, used for determining a solution for a maximum likelihood decoder, as taught by Chen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 10 argues: “The Specification was objected to for minor informalities. Appropriate correction is made on the corresponding marked-up and clean versions of the REPLACEMENT Specification submitted herewith, thus the objection is moot.”
In view of the aforementioned amendments to the specification, the previously presented objections to the specification are withdrawn.

Applicant on page 10 argues: “The Drawings were objected to for minor informalities. Appropriate correction is made on the attached REPLACEMENT SHEETS, thus the objections are moot.”
In view of the aforementioned amendments to the drawings, the previously presented objections to the drawings are withdrawn.

Applicant on page 10 argues: “Claim 19-20 were rejected for minor informalities. Appropriate correction is made herein, thus the objections are moot.”
In view of the aforementioned amendments to the claims, the previously presented objections to the claims are withdrawn.

Applicant on page 11 argues: “In view of the foregoing remarks and amendments, the rejection under 35 U.S.C. § 112(b) has been overcome and should be withdrawn. Notice to that effect is respectfully requested.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional issues under 35 U.S.C. § 112(b) — see the Claim Rejections - 35 USC § 112 section above.

Applicant across pages 11-14 argues that the cited references, individually or in combination, do not teach or disclose a newly added limitation of the independent claims.
However, the newly amended limitation does not appear to be supported by the original disclosure and does not appear to be definite — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182